The appeal was taken up to March Term, 1820, of Bertie, at which time it was continued. At the subsequent term, commissions were moved for by Wood, and the cause was continued. At March Term, 1821, the jury was impaneled, and from the judgment then rendered the first appeal was brought to this Court, where it was decided at June Term, 1821. It was not until March Term, 1822, that a motion was made in the Superior Court of Bertie to dismiss the appeal. This must be considered as an implied waiver of any defect in the appeal bond, according to Ferguson v. McCarter, 4 N.C. 544.
PER CURIAM.                                              Affirmed.
Cited: S. v. Mitchell, 19 N.C. 238.